Citation Nr: 1758375	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  00-04 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at St. John's Hospital in Longview, Washington, from February 20, 1999 to February 23, 1999. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  This appeal arises from a March 1999 rating action of the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.

The Veteran requested a Travel Board hearing during the course of the appeal.  A Travel Board hearing was scheduled for September 2017.  However, the Veteran cancelled that request in August 2017.  Therefore, the Travel Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

The Veteran was injured in a fall from a crane platform on February 20, 1999.  He suffered various injuries, including a concussion, broken ribs, pneumothorax, and cervical fracture.  After regaining consciousness and calling 911, the Veteran was transported by ambulance to a private emergency facility, St. John's Hospital, where he remained until being transferred to a VA facility on February 23, 1999.

To the extent allowable, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: a) an adjudicated service-connected disability, b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability, or d) any illness, injury or dental condition in the case of a veteran who is participating in a designated rehabilitation program and who is medically determined to be in need of hospital care or medical services as provided by law.  38 U.S.C.A. § 1728 (a)(2); 38 C.F.R. § 17.120 (a).  VA law and regulation also requires that 1) the care was rendered in a medical emergency, when delay would have been hazardous to life or health, and 2) when VA or other government facilities are not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (a)(1) and (3); 38 C.F.R. § 17.120 (b) and (c).  

The Veteran's claim for reimbursement of these private medical expenses was denied in March 1999 on the basis that the treatment was not for a service connected disability or a disability associated with and held to be aggravating a service connected disability.  38 C.F.R. § 17.52.  The Veteran's only service connected disability at that time was PTSD, which has been rated as 70 percent disabling since August 1997.  

In his April 2000 substantive appeal, the Veteran asserted that the injuries incurred in the fall were caused by his service-connected PTSD.  Specifically, he contended that the PTSD symptoms caused loss of focus, distraction, and/or poor decision-making that led him to fall from the crane.  The record contains a statement dated in August 2001 from the Veteran's treating VA psychiatrist noting that "overwork from his PTSD-driven adaptation plausibly contributed" to the accident.

The Board construes the Veteran's statement as an informal claim for service connection for the injuries incurred in the fall as secondary to his service-connected PTSD.  This matter must be referred to the appropriate VA regional office (RO) for necessary development and adjudication. 

However, the Board recognizes that the outcome of the adjudication of the secondary service connection claim may significantly impact the disposition of the Veteran's claim for payment of the unauthorized private medical expenses.  Claims that are so related to each other should not be subject to piecemeal decision-making or appellate litigation.  See generally Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  

Accordingly, the Board defers any appellate review on the current appeal, pending adjudication by the RO of the secondary service connection claim and readjudication by the VAMC of the claim for entitlement to payment or reimbursement for the cost of unauthorized private hospital care.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for service connection for injuries resulting from the fall on February 20, 1999, claimed as secondary to his service-connected PTSD, to the appropriate RO for necessary development and adjudication.  

2.  Following the RO's adjudication of the Veteran's claim for service connection for injuries resulting from the fall on February 20, 1999, claimed as secondary to his service-connected PTSD, the VAMC should readjudicate the claim for entitlement to payment or reimbursement for the cost of unauthorized private hospital care from February 20-23, 1999.  

If the disposition of the claim remains unfavorable to the Veteran, the VAMC should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for final appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






